Title: To Benjamin Franklin from David Hall, 4 November 1761
From: Hall, David
To: Franklin, Benjamin


          
            Sir,
            Philada. Nov. 4. 1761.
          
          I received yours, (Via New-York) relating to the order of Forty Pounds Sterling, in Favour of Mr. Palomba, which is paid, at the Rate of Seventy per Cent. Exchange, that being the Exchange the Trustees of the Loan-office drew for.
          Remember me kindly to your Son, and tell him, I received his by Palomba, but never heard any thing of the Letter he mentions to be sent by Mr. Quincy Via Boston.
          I wrote you by two or three other Vessels, desiring you to order Caslon to cast, and send by the first Ship, the same Quantity of Brevier you last sent, which I hope is at Sea before this reaches. If the War is not at an End before you leave England, hope you will order it so, that the News Papers will come regularly by the Packets, as they now do. I am, Sir, Yours very sincerely
          
            David Hall
            To Mr. FranklinSent by the James and Mary Captain Bradford.
          
        